                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Civil Action No. 17-cv-01553-RM-SKC

UNITED STATES OF AMERICA,

Plaintiff,

v.

8.11 ACRES OF LAND, MORE OR LESS
IN THE COUNTY OF GRAND, COLORADO; and
LAMBRIGHT, LLC, et al.,

Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________
        The matter is before the Court upon consideration of the parties’ Status Report (ECF No.

93), filed in response to the Order directing the parties to address certain issues. Upon

consideration of the Status Report, and the court record, the Court finds and orders as follows.

        Jury or Commission. In this case, Defendants have requested a jury and Plaintiff does

not object. Under Fed. R. Civ. P. 71.1(h)(1)(B), the Court decides whether a commission or a

jury determines the issue of compensation. Upon review of the case, the Court finds and orders

the issue shall be heard by a jury.

        Property Viewing. The parties represent that a site visit to the property at issue would be

appropriate for the factfinder. The Court agrees, and finds and orders that it shall be handled as

follows:
       •   Transportation and lunch for jurors: The parties shall arrange for transportation for

           the jurors to the property through a licensed transportation provider and provide each

           juror a bag lunch. The transportation shall be at the courthouse and ready to depart by

           8:30 a.m. on the date for the viewing. No party or party representative shall be present

           in any vehicle transporting the jurors.

       •   Transportation for the Court: The Court will provide its own transportation for itself

           and its staff who will be attending the viewing. A court reporter will be present,

           recording all events. The court will cover theses costs.

       •   Predetermined viewing points: The Court accepts the parties’ proposal of 4-5

           different viewing points at pre-determined locations at the property, for about 10

           minutes at each point.

       •   Brief factual description: The Court accepts the parties’ proposal to read aloud a brief

           factual description of each viewing point. If the parties are unable to agree on a

           description, the Court will resolve any dispute.

       •   Costs: Except for transportation costs for the Court which will be borne by the court,

           the parties shall split all costs associated with the property viewing.

       Timing: This matter is set for a five-day jury trial beginning August 12, 2019. The trial

preparation conference (“TPC”) is set for July 17, 2019. Along with the other matters required of

the parties by the TPC, on or before July 17, 2019, the parties shall jointly file a status report

covering the following: (1) the date of the proposed property viewing and an alternate date, in

the event the viewing cannot occur on the initial proposed date; (2) the name of the licensed

transportation provider; (3) the proposed description which the parties wish the Court to read,


                                                 2
identifying any areas of disagreement; and (4) the pre-determined locations of the 4-5 viewing

points.

          SO ORDERED.

          DATED this 7th day of May, 2019.

                                                    BY THE COURT:



                                                    ____________________________________
                                                    RAYMOND P. MOORE
                                                    United States District Judge




                                                3
